Citation Nr: 1620376	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  09-07 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for a left ankle condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1973 to November 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The claim has been processed using the Veterans Benefits Management System (VBMS). A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran's heart condition did not manifest during, or as a result of military service.

2.  The Veteran's left ankle condition did not manifest during, or as a result of military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart condition are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for service connection for a left ankle condition are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Here, the notice requirements were accomplished by a letter sent in January 2007, prior to the initial rating decision.  The letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Here, the Veteran's service treatment records and post-service VA and private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any outstanding records that have not been requested or obtained.

The Veteran was afforded VA examinations in July 2015.  The Board finds the VA examination reports are adequate because they are based on the Veteran's medical history, review of the claims file, and supported by a rationale based on sound medical principles.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

II. Analysis

Heart Condition

The Veteran asserts that his present heart condition is related to the chest pains he first experienced during active duty.

The Veteran received a VA examination for his heart condition in July 2015.  The examiner indicated a diagnosis of acute, subacute, or old myocardial infarction and coronary artery disease diagnosed in 1997.  Thus, the Veteran has a current disability.  The Veteran's service treatment records note a complaint of chest pains.  See July 1973 service treatment record.  The sole issue remaining is whether there is evidence of a nexus between those chest pains and the Veteran's current condition.

In the July 2015 VA examination report, the examiner opined the Veteran's heart condition was less likely than not incurred in service.  The rationale given was that the Veteran was seen in 1973 for chest pain that was not diagnosed as cardiac in origin.  The examiner further noted that the Veteran had a normal heart evaluation, chest X-ray, and medical evaluation in 1977 with no further symptoms recorded.  The examiner stated that the etiology of the Veteran's heart condition was coronary atherosclerosis.  Indeed, the examiner stated that the Veteran was not diagnosed with coronary artery disease until 1997, 24 years after the initial medical visit, and that there was "no indication of onset of a chronic cardiac condition during active duty.

The Board acknowledges the submission of a buddy statement relating that the Veteran complained of chest pains while in service after gas chamber exercises.  However, this point is not disputed and does not speak to the etiology of the Veteran's current condition.  The Board also acknowledges the Veteran's statements of his in-service chest pains and that the symptoms he presently has have been going on for years.  See December 2015 letter.  A February 2009 letter from the Veteran also recounts how he has been having chest pain for years.  

As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Board finds the opinion of the July 2015 VA examiner more probative on the issue of the nexus between the Veteran's in-service chest pain and current heart condition.  This is so because the VA examiner possessed the necessary education, training, and expertise to provide the requested opinion.  Additionally, the VA opinion is shown to have been based on a review of the Veteran's record and is accompanied by a sufficient explanation.  The Board thus finds that the July 2015 VA medical opinion is dispositive of the nexus question in this case.  Thus, service connection for the Veteran's heart condition is not warranted.

Therefore, the Board finds that the weight of the evidence is against a finding of service connection for the Veteran's heart condition.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102 (2013), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Left Ankle Condition

The Veteran asserts that his present left ankle condition was caused by an injury sustained during training in a field exercise during his period of service.

The Veteran received a VA examination for this left ankle in July 2015.  The examiner diagnosed the Veteran with a left ankle strain, thus satisfying the current disability element.  Additionally, the Veteran's service treatment records reveal treatment for an injury to his left ankle in July 1973.  This satisfies the in-service injury element.  Thus, the remaining issue is whether there is a nexus between the Veteran's current left ankle strain and the injury he received in July 1973.

The July 2015 VA examiner opined that the Veteran's left ankle strain was less likely than not incurred in service.  The rationale provided was that the Veteran's left ankle injury in July 1973 resolved and did not require further treatment.  The examiner highlighted a normal physical examination in 1977.  Furthermore, the examiner noted there was "no indication of onset of a chronic left ankle condition during active duty."

The Board acknowledges the February 2009 statement from the Veteran that after leaving the military he continued to have trouble with his ankle.  Additionally, the Board acknowledges the June 2015 letter from the Veteran's employer submitted relating to the Veteran's current ankle pain, and the June 2015 statement submitted by the Veteran's wife relating to the Veteran's current left ankle pain.  However, the statements submitted from the Veteran's employer and wife relate only to the presence of his current left ankle condition, and not its connection to the injury sustained in service.  

Here, again, the Board find's significant probative value in the VA examiner's opinion that the Veteran's current left ankle disability is not related to his injury while in service.  This is so due to the examiner's medical skill, expertise, and training.  It is also due to the examiner's examination of the Veteran and review of the Veteran's claims file.  Finally, the examiner acknowledged the Veteran's report that he had ankle pain over the years.  However, the examiner also noted that after the Veteran's in-service injury, the Veteran had a normal X-ray.  Additionally, the examiner highlighted that no further mention of the ankle was made in the Veteran's service treatment records, and that the Veteran has a normal physical examination in 1977.  Thus, service connection for a left ankle disability is not warranted.
For the above reasons, the Board finds that the weight of the evidence is against a finding of service connection for the Veteran's left ankle condition.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102 (2013), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a heart condition is denied.

Service connection for a left ankle condition is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


